Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.	Claims 16-27 are allowed.
Regarding claim 16; allowability resides, at least in part, with the prior art not showing or fairly teaching a printed circuit board assembly comprising at least one board connector comprising a shell having an upper and lower surface with a chamber therein, a pin within the chamber protrudes out a hole in the upper surface and a plurality of shrapnel springs distributed along an inner periphery of the shell enables the pin to move along the hole in conjunction with ALL the remaining limitations within claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                                Vanessa Girardi:   Office phone      571.272.5924
                                                                                                           Mon-Fri   9am-6pm  est                                                                                                                                
                                                                                   Vanessa.Girardi@USPTO.Gov                                                                           
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VANESSA GIRARDI/Primary Examiner, Art Unit 2833